NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1574-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LAWRENCE C. PHILSON,
a/k/a LAWRENCE C. OLIVER,

     Defendant-Appellant.
___________________________

                   Argued June 6, 2022 – Decided July 18, 2022

                   Before Judges Messano and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 00-01-0228.

                   Sebastian M. Bio argued the cause for appellant (Bio &
                   Laracca, PC, attorneys; Sebastian M. Bio, on the
                   briefs).

                   Emily M.M. Pirro, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Theodore N. Stephens II, Acting Essex
                   County Prosecutor, attorney; Emily M.M. Pirro, of
                   counsel and on the brief).
PER CURIAM

      Defendant Lawrence Philson appeals from the January 12, 2021 order

denying his motion for a new trial based on newly discovered evidence. We

summarize the relevant facts from our prior opinion affirming defendant's

convictions on direct appeal:

            Rajul Thomas was a drug dealer. When he arrived
            home in the evening of September 28, 1999, two men
            with guns confronted him. The men were later
            identified as defendant and his co-defendant, Clinton
            Martin. . . . The intruders took Thomas into the living
            room where they demanded money.

                   Thomas told the men where to find between
            $7000 and $8000 he kept in his closet. . . . They tied
            Thomas up[] and told him to call someone to get more
            money. Thomas called two people, his friend . . . and
            his sister, Shearon Hollaway.

                  With the men still in his house, Thomas's fiancée,
            Teisha Evans, returned home with their children. While
            pointing a gun at her, defendant grabbed Evans by her
            throat, took her chain, and threw her to the floor. . .
            After Evans begged defendant and Martin not to kill her
            and her children, she was taken into the living room
            with the children; they were placed on their stomachs[]
            and covered with coats and clothing. Evans remained
            on the floor until the police arrived.

                  Meanwhile, defendant and Martin continued to
            demand money from Thomas, striking him with the
            gun. They threatened him with his, Evans's and the
            children's death unless he came up with more money.


                                                                       A-1574-20
                                       2
      ....

        The men then forcibly took Thomas from his
house; he was made to lie down in the back seat of a
black Lexus. They drove to Thomas's sister's house.
. . . At about that time, East Orange Police Officer Felix
Torres drove by in a marked police cruiser. As he did,
defendant, who had been driving the Lexus, changed
places with Martin, who had been in the back of the car.
As another police car approached, Martin, now driving,
"gunned" the car, driving in reverse to get away,
causing Torres to swerve to avoid it. As Martin drove,
Thomas rolled out of the car.

      ....

       . . . During the subsequent car chase, defendant,
sitting in the back seat of the Lexus, leaned out the
window and, holding the gun with two hands, fired at
Torres.

      ....

       When the Lexus struck a fence and came to a
stop, the two men ran from the car. Torres . . . radioed
a description of the men and the direction of their flight
. . . while other officers searched the area.

       Martin was found in possession of a .380 caliber
automatic handgun, several decks of heroin, and $2626
in    cash.       Another     police   officer   found
defendant[]hiding in the bushes. Defendant had his
right hand under his body and when he rolled over, the
officer found a plastic bag containing $14,886 in cash,
jewelry that had been taken from Evans and Thomas
earlier that evening, and glassine packages containing
cocaine and heroin. Several feet from where defendant
was located, the officer found a .9 mm automatic

                                                             A-1574-20
                            3
handgun, as well as rounds and magazines, all wrapped
in a t-shirt. . . . The next morning, a .45 caliber
automatic handgun with a live round in the magazine
was found in a nearby driveway, with spent shell
casings nearby.

      . . . The only person to identify defendant was
Torres.

       Defendant, who was tried without Martin,
testified at trial. He admitted he was present in
Thomas's Lexus, but he denied he participated in the
crimes. He said Martin, a former "associate" of his
from a 1996 incarceration, told him he was going to see
a friend about some money and defendant, with nothing
else to do, went along for the ride. He testified Martin
gave him a .45 caliber automatic handgun to hold for
him, but he denied entering Thomas's apartment or
firing the weapon during the police chase. According
to defendant, Thomas was not "stressed" when he came
out of his home with Martin, but defendant could not
"comment" on whether Thomas was forced at gunpoint
to lay down in the car.

      Defendant testified that "two guys" approached
the Lexus and fired shots, causing Martin to drive off.
According to defendant, while the police were in
pursuit, he ducked down and threw the gun he had been
holding over the front seat to Martin. When the car
stopped, at Martin's request he grabbed a black bag
when he ran from the car. He knew the bag contained
money, but he did not know it contained drugs or
jewelry.

[State v. Philson, No. A-6501-01 (App. Div. Nov. 10,
2004) (slip op. at 5–12)].



                                                           A-1574-20
                           4
The jury convicted defendant of numerous crimes, including first-degree

kidnapping, first-degree armed robbery, and first-degree carjacking; the judge

sentenced defendant to an aggregate term of sixty years' imprisonment with a

fifty-one-year period of parole ineligibility. Id. at 1–3.

      On May 23, 2019, defendant filed a motion for a new trial — the subject

of this latest appeal. In support, defendant furnished a 2018 certification1 from

Martin, who pled guilty before defendant's trial, and partial transcripts from

proceedings involving Martin.

      In the certification, Martin, who was no longer incarcerated, stated he first

implicated defendant during a plea hearing on February 23, 2001, but, during a

May 11, 2001 case management conference, Martin told his attorney he would

not "testify for the prosecutor." Martin said he "was then offered a better

recommendation if [he] decided to testify for the prosecutor and if not, the offer

would remain the same if [he] didn't testify." Martin certified he only implicated

defendant "to get a lower plea offer," "leading [him] to give testimony against

[defendant] that was untrue." Martin stated that defendant "did not have any

part in crimes that were committed at Rajul's house," and, if defendant's counsel


1
  The certification is dated July 9, 2018, but defendant claims this was a typo
and the correct date is July 9, 2019.


                                                                             A-1574-20
                                         5
had contacted him, Martin "would have testified in court to the chain of events

that caused [defendant] to be wrongly implicated in this case."

      The transcript from September 29, 2000, demonstrates Martin pled guilty

and agreed to testify truthfully against defendant; in return, the State agreed to

recommend a fifteen-year sentence with an eighty-five-percent period of parole

ineligibility. Martin eventually provided a factual basis implicating himself and

defendant in some of the crimes alleged. Nonetheless, the prosecutor deemed

the factual basis unacceptable and withdrew the plea offer.

      We were only supplied with one page of the February 23, 2001 transcript,

at which Martin claimed he pled guilty and implicated defendant. That page

only reveals the State agreed to strike the same plea bargain with Martin that it

offered him in September 2000.

      On May 11, 2001, Martin, who was in federal custody at the time and had

already pled guilty, appeared ostensibly for sentencing. Defendant had yet to

be tried. The prosecutor agreed that if Martin testified against defendant in

accordance with his guilty plea, or defendant pled guilty and Martin was not

required to testify, the State would recommend a twelve-year term instead of a

fifteen-year term. Martin waived his right to be present at sentencing in the

future.


                                                                            A-1574-20
                                        6
      Defendant's trial began with opening statements on March 21, 2002. The

State never called Martin as a witness.

      The PCR judge, who was also the trial judge and the judge who accepted

Martin's guilty plea, appropriately set out the standard enunciated in State v.

Carter, 85 N.J. 300, 314 (1981), in considering a motion for a new trial. The

judge noted defendant's reliance on the May 11, 2001 transcript was misplaced,

because Martin "did not recant any testimony" against defendant. Instead, the

proceeding's "primary purpose" was to present the State's "conditional

recommendation of a reduced sentence in return for Martin's agreement, if called

by the State, to testify . . . and to present Martin's waiver of his right to appear

for sentencing."   The judge concluded the transcript "was discoverable by

reasonable diligence before [defendant's] trial" and was "of little or no probative

value upon any issue raised in the motion."

      Although Martin's certification "appear[ed] to be newly discovered," the

judge noted its contents, too, could have been discovered with reasonable

diligence before trial. The judge said Martin certified he would have told

defendant's counsel of his false accusations of defendant's guilt, and his

willingness to testify, had counsel asked.         More importantly, the judge

determined "[t]he hypothesis of Martin's recantation testimony is dubious,"


                                                                              A-1574-20
                                          7
noting the improbability that Martin's certification partially exonerating

defendant would be believed. The judge also cited the strength of the State's

case against defendant, and the fact that Martin's inculpatory statements about

defendant at the time of his guilty plea were never presented to the jury at

defendant's trial, and so had no bearing on the jury's verdict. The judge entered

an order denying the motion for new trial, and this appeal followed.

         Before us, relying again on Martin's certification and partial transcripts of

court proceedings involving Martin, defendant argues he is entitled to a new

trial.    Defendant also contends the State committed a Brady2 violation by

withholding Martin's statements at the May 11, 2001 hearing.               Defendant

alternatively asserts we should remand for the court to conduct an evidentiary

hearing on these claims.

         The State contends there was no Brady violation.             It also argues

defendant's asserted significance of the transcripts from Martin's hearings is

pure speculation, the transcripts were easily discoverable through the exercise

of reasonable diligence, and Martin's certification, alone or combined with




2
    Brady v. Maryland, 373 U.S. 83 (1963).


                                                                                A-1574-20
                                           8
defendant's other "newly discovered evidence," fails to meet the standard s for

granting a new trial. We agree and affirm.

      The Court recently reiterated the standard applicable to a motion for a new

trial based on newly discovered evidence:

            [T]he movant seeking a new trial based on newly
            discovered evidence must demonstrate that the
            evidence is, indeed, newly discovered; a new trial is
            warranted only if the evidence is "(1) material to the
            issue and not merely cumulative or impeaching or
            contradictory; (2) discovered since the trial and not
            discoverable by reasonable diligence beforehand; and
            (3) of the sort that would probably change the jury's
            verdict if a new trial were granted."

            [State v. Szemple, 247 N.J. 82, 99 (2021) (quoting State
            v. Nash, 212 N.J. 518, 549 (2013)).]

As the Court said in State v. Ways, "all three prongs of that test must be satisfied

before a defendant will gain the relief of a new trial." 180 N.J. 171, 187 (2004)

(citing Carter, 85 N.J. at 314). "We review a motion for a new trial decision for

an abuse of discretion." State v. Fortin, 464 N.J. Super. 193, 216 (App. Div.

2020), certif. denied, 246 N.J. 50 (2021) (citing State v. Armour, 446 N.J. Super.

295, 306 (App. Div. 2016)).

      "In order to establish a Brady violation, the defendant must show: (1) the

prosecution suppressed evidence; (2) the evidence is favorable to the defense;

and (3) the evidence is material." State v. Martini, 160 N.J. 248, 268–69 (1999)

                                                                              A-1574-20
                                         9
(citing Moore v. Illinois, 408 U.S. 786, 794–95 (1972)). To meet the third

prong, a court must determine whether "there is a reasonable probability that,

had the evidence been disclosed to the defense, the result of the proceeding

would have been different." State v. Marshall, 148 N.J. 89, 156 (1997) (quoting

United States v. Bagley, 473 U.S. 667, 682 (1985)).

      As we understand defendant's argument, he claims the May 11, 2001

transcript purportedly demonstrates Martin refused to inculpate defendant until

the prosecutor lowered his sentence recommendation in return for Martin's

commitment to testify against defendant. Defendant contends this lends strong

support to Martin's certification that he only implicated defendant to garner a

better plea bargain.

      There is no evidence that the State suppressed transcripts of the

proceedings or otherwise withheld exculpatory information from defendant.

Martin does not exculpate defendant in any of the transcripts in the appellate

record.3   In short, defendant's claim of a Brady violation is meritless and

deserves no further discussion. R. 2:11-3(e)(2).


3
   Although the prosecutor rejected Martin's factual basis for his guilty plea
during the September 29, 2000 proceeding, the transcript demonstrates Martin
said under oath that defendant accompanied him to Thomas's home, was armed,
and pulled a gun on Thomas. Martin acknowledged defendant was "firing in the
direction of the police officer's car."
                                                                         A-1574-20
                                     10
      We also agree with the PCR judge that transcripts from Martin's

proceedings are not newly discovered evidence and could have been secured

through the exercise of reasonable diligence before defendant's trial. Reduced

to its essence, defendant's new trial motion rests solely on Martin's certification.

      To meet the third prong of the Carter standard for a new trial, a defendant

must demonstrate the newly discovered evidence "shake[s] the very foundation

of the State's case and almost certainly [would] alter the earlier jury v erdict."

Ways, 180 N.J. at 189.      "Courts generally regard recantation testimony as

suspect and untrustworthy [and c]onsequently, the burden of proof rests on those

presenting such testimony to establish that is it probably true and the trial

testimony probably false." State v. Carter, 69 N.J. 420, 427 (1976) (first citing

58 Am. Jur. 2d New Trial § 175, p. 391; and then citing State v. Baldwin, 47

N.J. 379, 400 (1996)).      As already noted, Martin never testified at trial,

therefore, the certification is an atypical recantation. More importantly, nothing

in the transcripts provided support the proposition that Martin's certification is

true and whatever he said in the past was false. The certification does not

undermine the jury's verdict.




                                                                              A-1574-20
                                        11
      To the extent we have not addressed defendant's remaining arguments,

they lack sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(2).

      Affirmed.




                                                                         A-1574-20
                                     12